          Case 1:15-cv-02739-LAP Document 320 Filed 05/21/21 Page 1 of 2




                                                            May 21, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:    Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                       YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                       al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                       Park”)

Dear Judge Preska:

              We write on behalf of Defendants the Republic of Argentina and YPF S.A., and
Burford Capital LLC (“Burford”) in connection with the Court’s prior orders (see Petersen ECF
No. 308; Eton Park ECF No. 242) and our April 30 letter (see Petersen ECF No. 315; Eton Park
ECF No. 249) to provide a further status report regarding discovery as to Burford.

            Burford expects to complete its document production and provide a privilege log
by Monday, May 24. Defendants’ review of Burford’s production is ongoing.

               In light of the status of Burford’s production, Defendants and Burford respectfully
submit that further periodic status reports to the Court regarding Burford’s production are not
needed at this stage. In the event that any further disputes arise with respect to discovery from
Burford, Defendants and Burford will address such disputes in accordance with the applicable
rules and Your Honor’s individual practices.

Respectfully,


/s/ Robert J. Giuffra, Jr.                      /s/ Gregory P. Joseph
Robert J. Giuffra, Jr.                          Gregory P. Joseph
Sergio J. Galvis                                Rachel M. Cherington
Joseph E. Neuhaus
Thomas C. White                                 JOSEPH HAGE & AARONSON LLP
Adam R. Brebner                                 485 Lexington Avenue, 30th Floor
                                                New York, New York 10017
SULLIVAN & CROMWELL LLP                         Telephone:    (212) 407-1210
125 Broad Street                                Facsimile:    (212) 407-1280
New York, New York 10004-2498
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588                    Counsel for Burford Capital LLC

Counsel for The Argentine Republic
        Case 1:15-cv-02739-LAP Document 320 Filed 05/21/21 Page 2 of 2




 The Honorable Loretta A. Preska                                     -2-


/s/ Mark P. Goodman
Donald Francis Donovan
Mark P. Goodman
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone:   (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.



cc:   Counsel of Record
